DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuru (United States Patent Application Publication 2020/0194974 A1) in view of Rutherford (United States Patent 9,116, 421 B1).

With respect to claims 1 and 12, Kozuru discloses a light source module (see the light source module of fig.5B), configured to provide a laser beam (see the operation of 20 in fig.5B), the light source module comprising: a plurality of laser source units (see 
Kozuru does not explicitly disclose  a projection device, comprising an illumination system, suitable for providing an illumination beam, the projection device further comprising: a light source module a light valve, disposed on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam; and a projection lens and a focusing lens, located on transmission paths of the first laser beam and the second laser beam, wherein the first laser beam and the second laser beam are respectively incident on the focusing lens along a first direction.
Rutherford discloses a projection device, comprising an illumination system, suitable for providing an illumination beam, the projection device further comprising: a light source module a light valve, disposed on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam; and a projection lens(see col.6, lines 57-col.7, line 3: “the projector is a projector system for projecting an image on a projection screen,…at least one controller or imager modulating the collimated light according to the information required for image formation, and a projection lens, projecting the divergent light on the projection screen.”), disposed on a transmission path of the image beam and configured to project the image beam out of the projection device and a focusing lens (see 75, 50, or 42), located on transmission paths of the first laser beam and the second laser beam (see the beams of 101), wherein the first laser beam and the second laser beam are respectively incident on the focusing lens along a first direction (see the first direction disclosed by 101 and 42 in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Kozuru with the teaching of Rutherford so that a projection device, comprising an illumination system, suitable for providing an illumination beam, the projection device further comprising: a light source module a light valve, disposed on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam; and a projection lens and a focusing lens, located on transmission paths of the first laser beam and the second laser beam, wherein the first laser beam and the second laser beam are respectively incident on the focusing lens along a first direction to improve the utility of the light source and to facilitate control of the light beam.


With respect to claims 2 and 13, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 1 and 12 respectively, Kozuru discloses a distance between substrates (see para.[0163]: “an interval in a range of 0.1 mm to 1.0 mm is preferably be provided between the two mounting substrates.”) but does not explicitly disclose wherein a range of a shortest distance between the first laser source unit and the second laser source unit in the second direction is less than or equal to 2 mm.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Kozuru in view of Rutherford so that wherein a range of a shortest distance between the first laser source unit and the second laser source unit in the second direction is less than or equal to 2 mm since it would predictable make the light source more compact and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 105 USPQ 233.


With respect to claims 3 and 14, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 1 and 12 respectively, Kozuru discloses wherein the first laser source unit comprises a first side region (see 20a and the region adjacent to the light output region), the second laser source unit comprises a second side region (see 20b and the region adjacent to the light output region), and when viewed along the second direction, the first side region overlaps with the second side region (see the overlapping first and second side region in fig.5B).

With respect to claims 4 and 15, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 3 and 14 respectively, Kozuru discloses wherein the first laser source unit comprises a first fixing portion (see the portion of the first side region over 12 in figs.5B and 5C), the first fixing portion is located in the first side region, the second laser source unit comprises a second fixing portion, and the second fixing portion is located in the second side region (see the configuration of 20a and 20b in fig.5B).

With respect to claims 5 and 16, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 4 and 15 respectively, Kozuru discloses a distance between substrates (see para.[0163]: “an interval in a range of 0.1 mm to 1.0 mm is preferably be provided between the two mounting 
Substrates.”) but does not explicitly wherein when viewed along the second direction, a range of a shortest distance between the first fixing portion and the second fixing portion in the third direction is less than or equal to 8 mm.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Kozuru  in view of Rutherford so that wherein a range of a shortest distance between the first laser source unit and the second laser source unit in the second direction is less than or equal to 2 mm since it would predictable make the light source more compact and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 105 USPQ 233.

With respect to claims 6 and 17, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 3 and 14, Kozuru discloses wherein the first laser source unit and the second laser source unit are located on a same plane (see the configuration of fig. 5B), the first direction is perpendicular to the plane, and the second direction and the third direction are parallel to the plane (again see the configuration of 5B).

With respect to claims 7 and 18, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 1 and 12 respectively, Kozuru does not disclose wherein the laser source units further comprise a third laser source unit and a fourth laser source unit, the third laser source unit faces one side of the second direction, the fourth laser source unit faces another side of the second direction, and the third laser source unit and the fourth laser source unit are respectively configured to provide a third laser beam and a fourth laser beam.
Rutherford discloses wherein the laser source units further comprise a third laser (100) source unit and a fourth laser source unit (102), the third laser source unit faces one side of the second direction, the fourth laser source unit faces another side of the second direction (see the configuration of fig.3), and the third laser source unit and the fourth laser source unit are respectively configured to provide a third laser beam and a fourth laser beam (see the operation disclosed in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Kozuru in view of Rutherford with the teaching of Rutherford so that the laser source units further comprise a third laser source unit and a fourth laser source unit, the third laser source unit faces one side of the second direction, the fourth laser source unit faces another side of the second direction, and the third laser source unit and the fourth laser source unit are respectively configured to provide a third laser beam and a fourth laser beam to improve the utility of the light source and to facilitate control of the light beam.

With respect to claims 8 and 19, Kozuru in view of Rutherford discloses the projection device and light source module according to claims 7 and 18 respectively,
Kozuru in combination with Rutherford discloses a first light combining unit (see 120 in fig.3 of Rutherford), disposed corresponding to the first laser source unit (see 101 in fig.3) and the fourth laser source unit (see 102 in fig.3 of Rutherford), wherein the first light combining unit has a first reflection region (see 120), the first reflection region is located on a transmission path of the fourth laser beam, and the fourth laser beam is transmitted to the focusing lens via the first reflection region (see the operation disclosed in fig.3); and a second light combining unit (see 121 in fig.3 in Rutherford), disposed corresponding to the second laser source unit and the third laser source unit (disclosed by virtue of the combination of Kozuru in view of Rutherford), wherein the second light combining unit has a second reflection region (see the reflections section of 121), the second reflection region is located on a transmission path of the third laser beam, and the third laser beam is transmitted to the focusing lens via the second reflection region (see the operation of 100 in fig.3 of Rutherford).

	With respect to claims 9 and 20, Kozuru in view Rutherford discloses the projection device according to claim 8 and 19, Kozuru in combination with Rutherford wherein the first light combining unit further has a first transmission region (see the region beneath 120), the first transmission region is located on a transmission path of the first laser beam (see the configuration of fig.3), the second light combining unit (se 121 in fig.3) further has a second transmission region (see the region above 121), the second transmission region is located on a transmission path of the second laser beam (disclosed by the combination of Kozuru in combination with Rutherford), and the first laser beam and the second laser beam respectively pass through the first transmission region and the second transmission region to be transmitted to the focusing lens (disclosed by the combination of Kozuru in combination with Rutherford).

With respect to claims 11 and 22, Kozuru in view of Rutherford discloses the projection device according to claims 9 and 18, Kozuru in combination with Rutherford discloses wherein the first laser beam, the second laser beam, the third laser beam, and the fourth laser beam are respectively incident on a first region, a second region, a third region, and a fourth region of a light incident surface of the focusing lens (disclosed by the combination of Kozuru and Rutherford), and projection positions of the first region, the second region (see the central region of 52 wherein the first, second third and fourth quadrants are located in 42b), the third region, and the fourth region on a rectangular coordinate plane  (see a configuration wherein the third quadrant is located on 42c and the fourth quadrant is located on 42a) with a center of the focusing lens as an origin are correspondingly located in a first quadrant, a second quadrant, a third quadrant, and a fourth quadrant of the rectangular coordinate plane, respectively (see the central region of 52 wherein the first, second third and fourth quadrants are located in 42b wherein the third quadrant is located on 42c and the fourth quadrant is located on 42a).

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious the claims of 10 and 21, wherein the first light combining unit further comprises a first outer frame, the first outer frame surrounds a first light combining region formed by combining the first transmission region and the first reflection region, the second light combining unit further comprises a second outer frame, and the second outer frame surrounds a second light combining region formed by combining the second transmission region and the second reflection region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882